Citation Nr: 1046184	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-37 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether an overpayment in the amount of $12,076.00 was 
properly created.

2.  Entitlement to a waiver of recovery of an overpayment in the 
amount of $12,076.00.

(The Veteran's claims of service connection for posttraumatic 
stress disorder (PTSD) and a psychiatric disorder other than PTSD 
including depression will be the subject of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record on appeal reveals an undated notification 
letter from the RO to the Veteran informing him of its finding 
that an overpayment in the amount of $12,076.00 was properly 
created and waiver of recovery of that overpayment was not 
warranted.  Moreover, while a copy of the RO's decision regarding 
these issues does not appear in the claims file, in October 2009 
VA received a statement from the Veteran which, if timely, acts 
as a notice of disagreement (NOD) with the RO's findings.  See 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.305, 20.306 
(2010); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 
2002) (holding that "under § 20.201, a valid NOD must contain 
'terms that can be reasonably construed as disagreement with that 
determination and a desire for appellate review.'").  However, a 
statement of the case (SOC) addressing these issues has not been 
issued by the RO.  38 C.F.R. §§ 19.29, 19.30 (2010).  

Since the United States Court of Appeals for Veterans Claims 
(Court) has indicated that referral to the RO of issues with 
which the Veteran disagrees does not suffice, the Board finds 
that a remand is required.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Consequently, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and associate 
with the claims files a copy of the RO 
decision that found that an overpayment in 
the amount of $12,076.00 was properly 
created and waiver of recovery of that 
overpayment was not warranted.  In 
addition, the RO/AMC should obtain and 
associate with the claims files a copy of 
the original letter, notifying the Veteran 
of the RO's decision that found that an 
overpayment in the amount of $12,076.00 was 
properly created and waiver of recovery of 
that overpayment was not warranted; this 
letter should contain a date stamp, 
signifying when it was issued to the 
Veteran.

2.  The RO/AMC should thereafter issue a 
statement of the case as to whether an 
overpayment in the amount of $12,076.00 was 
properly created and whether waiver of 
recovery of that overpayment is warranted.  
If, and only if, the Veteran files a timely 
substantive appeal as to either of these 
issues, should that issue be returned for 
review by the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

